For this Motion, Commissioner Laura K. Mavretic has reviewed the matter in place of retired Commissioner James J. Booker, who served on the original Full Commission panel.
Prior to the present Motion, the Full Commission filed an Opinion and Award in this matter on 12 January 1995, in which twenty-five percent of the continuing temporary total disability compensation was awarded to Counsel for Plaintiff.
In his Motion, Counsel for Plaintiff includes the text of G.S. § 97-86.2, which concludes, "If interest is paid it shall notbe part of, or in any way increase attorney's fees, but shall be paid in full to the claimant."  G.S. § 97-86.2. Counsel for plaintiff, other than indicating his client's wishes, has offered no rationale as to why or how the Full Commission would circumvent the clear intent of this section of the Act.
After careful consideration, the Full Commission has determined that counsel for plaintiff has failed to show good cause, and, therefore, his 4 February 1997 Motion for Attorney's Fees is DENIED.
No additional costs are assessed.
                                  S/ _________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ___________________________ COY M. VANCE COMMISSIONER
S/ ___________________________ LAURA K. MAVRETIC COMMISSIONER